DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered.
Declarations under 37 CFR. 1.132
 The  declaration under 37 CFR 1.132 filed 06/17/2022 is sufficient to overcome the rejection of claims 1-8, 10-18, and 20-23 based upon 35 U.S.C. 102 (a)(2) being anticipated by Xu (WO 2017/219570), and claims 24 and 25 based upon 35 U.S.C. 103 over Xu in view of Klabunde et al. (US 2016/0199919).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 10-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (WO 2017/219570, note a machine translation from IP.com and provided by the examiner on 09/23/2021 will used for describing the reasons for rejection) in view of CN 105522220A (hereinafter CN-220).
Regarding claim 1, Xu discloses an accessory for coupling to an attachment mechanism of an oscillating power tool, the accessory comprising: a working portion (10) defining and extending along a working axis (Fig. 2, the central vertical axis) and configured to perform an operation on a workpiece; and an attachment portion (9) coupled to the working portion, the attachment portion including: (a) a top wall (901, Fig. 2); (b) a peripheral wall (a sidewall, Figs. 1 and 2) extending transverse to the top wall at least partially around a periphery of the top wall to form at least a portion of a polygonal shape with a gap (8) in the peripheral wall; (c) a central opening (13) defined in the top wall, the central opening open to the gap in the peripheral wall; and (d) at least one additional opening (6, a long hole 16, and shorter holes 7 extended from the central opening 13, Fig. 2) defined in the top wall, wherein the peripheral wall, the central opening, and the at least one additional opening are configured to couple the attachment portion to at least two different configurations of accessory attachment mechanisms on different brands of oscillating power tools (p. 5, fifth paragraph, “It is completely interchangeable with the output shaft mounting body of various swinging multi-purpose swing saws at home and abroad.”. Also see p. 4, sixth paragraph to seventh paragraph).
In the Figures, Xu does not show “the central opening extending toward the gap along an attachment axis at an obtuse angle to the working axis”.
CN-220 discloses a multifunctional tool including a mount pad 2 (similar to the recited attachment portion) and a main body 1 (similar to the recited working portion). A lower half of the mount pad 2 is provide with fast-assembling opening 5 (similar to the gap recited). A central opening extends toward the gap along an attachment axis at an obtuse angle to a working axis of the main body (Fig. 2, and last two paragraphs on p.2 and first paragraph on p. 3, machine translation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the central opening of Xu to extend toward the gap along an attachment axis at an obtuse angle to the working axis, as taught by CN-220, to allow the accessory of Xu to be assembled in a different orientation to the multipurpose swing saw for better machining on the workpiece.
Regarding claim 2, Xu in view of CN-220 discloses the at least one additional opening comprises a plurality of radial openings (6, 16, 7) that extend in a direction radially outward from the central portion.
Regarding claim 3, Xu in view of CN-220 discloses the plurality of radial openings (the ones in 12 o’clock, 3 o’clock and 6 o’clock directions) are spaced equiangularly in a circumferential direction around the central portion. (Fig. 2)
Regarding claim 4, Xu in view of CN-220 discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 5, Xu in view of CN-220 discloses the first plurality of radial openings includes two diametrically opposed radial openings (7, 16).
Regarding claim 6, Xu in view of CN-220 discloses the plurality of radial openings further includes a second plurality of radial openings (6) not in communication with the central opening.
Regarding claim 7, Xu in view of CN-220 discloses the first plurality of radial openings comprise a first radial arm slot (7) and a second radial arm slot (16) and the second plurality of radial openings includes a pair of radial openings (6, 6) spaced radially from the central portion and between the first and second radial arm slots.
Regarding claim 8, Xu in view of CN-220 discloses the central opening is generally U-shaped.
Regarding claim 10, Xu in view of CN-220 discloses the peripheral wall comprises a plurality of sidewalls that form the at least a portion of the polygonal shape.

Regarding claim 11, Xu discloses an accessory for coupling to an attachment mechanism of an oscillating power tool, the accessory comprising: a working portion (10) defining and extending along a working axis (Fig. 1, the central vertical axis) and configured to perform an operation on a workpiece; and an attachment portion (9) coupled to the working portion, the attachment portion including: (a) a top wall (901, Fig. 2); (b) a peripheral wall (a sidewall, Figs. 1 and 2) extending transverse to the top wall at least partially around the top wall to form at least a portion of a polygonal shape with a gap (8) in the peripheral wall; (c) a central opening (13) defined in the top wall, the central opening extending along an attachment axis, having a central portion at a center of the attachment portion, and open to the gap in the peripheral wall; and (d) a plurality of additional openings (6, a long hole 16, and shorter holes 7 extended from the central opening 13, Fig. 2) defined in the top wall and arranged between the central opening and the peripheral wall, wherein the peripheral wall, the central opening, and the plurality of additional openings are configured to couple the attachment portion to at least two different configurations of accessory attachment mechanisms on different brands of oscillating power tools. (p. 5, fifth paragraph, “It is completely interchangeable with the output shaft mounting body of various swinging multi-purpose swing saws at home and abroad.”. Also see p. 4, sixth paragraph to seventh paragraph, translation).
In the Figures, Xu does not show “the central opening extending toward the gap along an attachment axis at an obtuse angle to the working axis”.
CN-220 discloses a multifunctional toll  including a mount pad 2 (similar to the recited attachment portion) and a main body 1 (similar to the recited working portion). A lower half of the mount pad 2 is provide with fast-assembling opening 5 (similar to the gap recited). A central opening extends toward the gap along an attachment axis at an obtuse angle to a working axis of the main body (Fig. 2, and last two paragraphs on p.2 and first paragraph on p. 3, machine translation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the central opening of Xu to extend toward the gap along an attachment axis at an obtuse angle to the working axis, as taught by CN-220, to allow the accessory of Xu to be assembled in a different orientation to the multipurpose swing saw for better machining on the workpiece..
Regarding claim 12, Xu in view of CN-220 discloses the plurality of additional openings comprises a plurality of radial openings (6, 16, 7)  that extend in a direction radially outward from the central portion.
Regarding claim 13, Xu in view of CN-220 discloses the plurality of radial openings (the ones in 12 o’clock, 3 o’clock and 6 o’clock directions) are spaced equiangularly in a circumferential direction around the central portion.
Regarding claim 14, Xu in view of CN-220 discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 15, Xu in view of CN-220 discloses the first plurality of radial openings includes two diametrically opposed radial openings (7, 16).
Regarding claim 16, Xu in view of CN-220 discloses the plurality of radial openings further includes a second plurality of radial openings (6) not in communication with the central opening.
Regarding claim 17, Xu in view of CN-220 discloses the first plurality of radial openings comprise a first radial arm slot (7) and a second radial arm slot (16) and the second plurality of radial openings includes a pair of radial openings (6, 6) spaced radially from the central portion and between the first and second radial arm slots.
Regarding claim 18, Xu in view of CN-220 discloses the central opening is generally U-shaped.
Regarding claim 20, Xu in view of CN-220 discloses the peripheral wall comprises a plurality of sidewalls that form the at least a portion of the polygonal shape.
Regarding claim 21, Xu in view of CN-220 discloses a plurality of radial openings (6, 7, 16) defined in the top wall and arranged between the central opening and the peripheral wall.
Regarding claim 22, Xu in view of CN-220 discloses the plurality of radial openings includes a first plurality of radial openings (7, 16) in communication with the central portion of the central opening.
Regarding claim 23, Xu in view of CN-220 discloses the plurality of radial openings includes a second plurality of radial openings (6) not in communication with the U-shaped opening.

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of CN-220, and further in view of Klabunde et al. (US 2016/0199919).
Regarding claims 24 and 25, Xu in view of CN-220 discloses the peripheral wall includes a plurality of peripheral wall portions (including the side wall defined by two adjacent corners 14 on the upper-right in Fig. 4 and by another three corners 14 at the bottom in Fig. 2), but does not disclose each peripheral wall portion is disposed at an obtuse angle to the top wall (901).
Klabunde discloses a hand-held machine tool including tool receiving device (1) including a torque transmission region (9, Figs. 5 and 9) for receiving a tool device (8, equivalent to the recited accessory). The tool device has a tool driving region (8f) comprises at least in sections, the negative form of an output area region (9a) in the torque transmission region (Para. 127). In Fig. 5 and Para. 123 it shows the torque transmission region (9) has a plurality of output area region (9a) in a surface point (9b). A radial plane (16) is arranged orthogonal to the output shaft (2). The radial plane (16) includes the acute angle (α) with the tangent plane. Because the tool device has a negative form of the output area region, the top wall of the tool device and each the peripheral wall portions is disposed at an obtuse angle (greater than 90 degrees). In Para. 63, Klabunde discloses the angle of α is preferably smaller than 90 degrees depending on the component properties of the torque transmission region and/or the tool device, or in a preferred embodiment, is between 60 +/- 5 degrees, for preventing jamming of the tool device in the machine tool and achieving a relatively small installation space.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the each of the peripheral wall portions of the accessory of Xu in view of CN-220 to be disposed at an obtuse angle to the top wall, as taught by Klabunde, for preventing jamming.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 11, 18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-9 and 16-19 of U.S. Patent No. 10,265,778. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 8, 11, 18, and 20-23 cites all the limitation that are cited in claims 8-9 and 16-19 of the Patent ‘778. Specifically, the claims of both application and the patent cite "an accessory for coupling to an attachment mechanism of an oscillating power tool ”. The differences are the Patent ‘778 recites more features than the instant application. Therefore, the instant application is anticipated by the Patent ‘778.
Further, claims 1 and 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, and 20-21 of U.S. Patent No. 10,702,927. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 11 cites all the limitation that are cited in claims 10, and 20-21 of the Patent ‘927. Specifically, the claims of both application and the patent cite "an accessory for coupling to an attachment mechanism of an oscillating power tool ”. The differences are the Patent No. ‘927 recites more features than the instant application. Therefore, the instant application is anticipated by the Patent ‘924.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 10-18, and 20-25 have been considered but are moot because the new ground of rejection does not rely on the combined reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722